Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al (USPAT, 5,459,594).
		
As to claim 1, Nakanishi (Figs. 1, 6) teaches, an inspection apparatus (inspection apparatus 1) for a display module (liquid crystal display panel), the inspection apparatus comprising:
	a seat part (probe base 3) in which a first recess part (i.e. recessed center area between 103S1, 103G1, 103S2, 103G2 as shown in Fig. 1) comprising a bottom surface (i.e. top surface of table 22 as shown in Fig. 5) and a side surface (i.e. shown in Fig. 1 next to inspection probe pins 103) extending from the bottom surface is defined (Fig. 1); and
	an inspection part (inspection probe pins 103 S1, S2, G1 and G2) comprising an inspection connector (inspection probe pins)(Col 6 lines 47-57),
the seat part comprising:
a support part (pressure plate 25) having a certain stiffness (i.e. formed of plastic) and located on the bottom surface (Fig. 5); and
a variable part (spring 26) connecting the support part and the side surface (i.e. connects to pressure plate 25 and side surface on right most element on Fig. 5), 
wherein the variable part has a certain elasticity (i.e. spring’s elasticity referred as “resilience” by Nakanishi, Col. 11 lines 24-31) or a portion of the variable part penetrates into the side surface (Fig. 5: i.e. Nakanishi does not specifically teach varaiable part penetrating into the side surface, but Applicant specifically uses “or” clause. The claim language is interpreted with alternative language. Nakamichi prior art teaches the “certain elasticity” limitation and teaches the claim limitation under 35 U.S.C. 102(a)(1)).
	As to claim 2, Nakanishi (Fig. 5) teaches, wherein the variable part comprises a spring or a screw (spring 26).

As to claim 3, Nakanishi (Fig. 6) teaches, wherein the variable part is provided in plural (i.e. four springs as shown in Fig. 6)

	As to claim 8, Nakanishi (Fig. 9) teaches, wherein the seat part further comprises a second recess part (groove 10 and tunnel 32) spaced apart from the first recess part and having a recessed shape, and the inspection part overlaps the second recess part (Fig. 9, Col. 12 lines 29-44).

	As to claim 9, Nakanishi (Fig. 9) teaches, wherein the inspection part comprises two protrusion parts (i.e. white block part on right most side of Fig. 5. The spring 26 is attached to the white block above table 22. Further, there are two sets  of this white block as shown in Fig. 6) and two sub-variable parts respectively connected to the two protrusion parts (i.e. one sub-variable part and one protrusion part on top side of Fig. 6, and the other sub-variable part and the other protrusion part on right side of Fig .6), which are located on a surface of the inspection part, both ends of the inspection connector are respectively connected to the two sub-variable parts, and the sub-variable parts have the certain elasticity or a portion of the sub- variable parts penetrates into the protrusion parts (Fig. 6).

As to claim 10, wherein each of the sub-variable parts comprises a spring or a screw (spring 26).

	As to claim 12, Nakanishi (Fig. 6) teaches, wherein the bottom surface is parallel to a first direction (i.e. horizontal direction in the probe base 3 in Fig. 1) and a second direction (i.e. vertical direction in the plane of probe base 3 in Fig. 1) crossing the first direction, and the side surface is parallel to a third direction crossing the first and second directions (i.e.  direction perpendicular to the plane of probe base 3).

As to claim 13, Nakashimi (Fig. 1) teaches, wherein the seat part comprises a metal material (Col. 7 lines 28-32: i.e. table 9s is made of stainless steel or aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Wei et al (PGPUB 2014/0160564 A1)
As to claim 4, Nakanishi teaches the inspection apparatus of claim 1, but does not specifically teach four variable parts. 
	Wei (Fig. 5) teaches, wherein the variable part comprises a first variable part (i.e. top left spring 52 as shown in Fig. 5), a second variable part (i.e. top right spring 52), a third variable part (i.e. bottom right spring 52), and a fourth variable part (i.e. bottom left spring 52), 
the support part comprises a first support part (i.e. top left connection structure 54 as shown in Fig. 5), a second support part (i.e. top right connection structure 54) , a third support part (i.e. bottom right connection structure 54), and a fourth support part (i.e. bottom left connection structure 54), which are spaced apart from each other, and the first variable part, the second variable part, the third variable part, and the fourth variable part are connected to the first support part, the second support part, the third support part, and the fourth support part, respectively (Fig. 5)..
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).

As to claim 5, Nakanishi teaches the inspection apparatus of claim 4, but does not specifically teach four support parts.
Wei (Fig. 5) teaches, wherein the first support part, the second support part, the third support part, and the fourth support part are spaced apart from each other (Fig. 5: i.e. each connection structure is on each corner of support plate 55).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).

	As to claim 6, Nakanishi teaches the inspection apparatus of claim 4, but does not specifically teach four support parts.
	Wei (Fig. 5) teaches, wherein the first support part faces the third support part (i.e. top left connection structure 54 and bottom right connection structure 54 are aligned diagonally and face each other), and the second support part faces the fourth support part (i.e. top right connection structure 54 and bottom left connection structure 54 are aligned diagonally and face each other)(Fig. 5).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).

As to claim 7, Nakanishi teaches the inspection apparatus of claim 4, but does not specifically teach four cushion part.
Wei (Fig. 5) teaches, wherein the seat part further comprises a cushion part located in the first recess part along the side surface and surrounding the first, second, third, and fourth support parts (spring or elastic body 52)(¶ 79).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Lv et al (PGPUB 2016/0274386 A1).

As to claim 11, Nakanishi teaches the inspection apparatus of claim 1, but does not specifically teach a bent-bar shape.
Lv (Fig. 1) teaches, wherein the support part has a bent-bar shape that is bent at an angle (Fig. 1: i.e. stopper 5 is bent at 90 degrees).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lv’s stopper and spring structure into Nakanishi’s inspection device, so as to avoid damaging the LED light source or the device being tested (¶ 19).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Lee et al (PGPUB 2019/0299369 A1).

As To claim 14, Nakanishi teaches the inspection of claim 1, but does not specifically teach the material of the support part.
Lee (Fig. 1) teaches, wherein the support part comprises at least one of a metal material (metal material) and a ceramic material (ceramic)(¶ 56, 64: i.e. metal or ceramic for both fixed and movable cover 200).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s material for inspection device into Lee’s inspection device, so as to provide a method for manufacturing a display device having a narrow bezel (¶ 8).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Sung et al (PGPUB 2014/0118910 A1).
As to claim 15, Nakanishi (Figs. 1, 3, 9) teaches, an inspection apparatus (inspection apparatus 1) for a display module (liquid crystal display panel), the inspection apparatus comprising:
a seat part (probe base 3) in which a first recess part (i.e. recessed center area between 103S1, 103G1, 103S2, 103G2 as shown in Fig. 1) and a second recess part (groove 11 and tunnel 10), each having a recessed shape, are defined (Fig. 3); and
an inspection part (inspection probe pins 103S1, S2, G1 and G2) overlapping the second recess part (Fig. 3: i.e. 103 is positioned above tunnel 10) and comprising an inspection connector (inspection probe pins), wherein the seat part comprises a support part (pressure plate 25) overlapping the first recess part (Figs. 2, 3).
Nakanishi teaches adjusting spring 16’s height to 1mm from the flat surface of the table 9 in unloaded condition but does not specifically teach a shape-memory alloy.
Sung (Figs. 3A, 3B) teaches, a support part (back cover 12) comprising a shape-memory alloy (shape memory alloy SMA)(¶ 57).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sung’s shape memory into Nakanishi’s back surface of the inspection device, so as to provide a method for transforming to a specific shape to support the display device (¶ 58).

Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Sung  as applied to claim 15  above, and further in view of Wei
As to claim 16, Nakanishi and Sung teach the inspection apparatus of claim 15, but does not specifically teach four variable parts.
	Wei (Fig. 5) teaches, the support part comprises a first support part (i.e. top left connection structure 54 as shown in Fig. 5), a second support part (i.e. top right connection structure 54) , a third support part (i.e. bottom right connection structure 54), and a fourth support part (i.e. bottom left connection structure 54), which are spaced apart from each other.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi as modified with the teaching of Sung, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).



As to claim 18, Nakanishi and Sung teach the inspection apparatus of claim 4, but do  not specifically teach four cushion part.
Wei (Fig. 5) teaches, wherein the seat part further comprises a cushion part located in the first recess part and surrounding the first, second, third, and fourth support parts (spring or elastic body 52)(¶ 79).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wei’s inspection device structure and material into Nakanishi as modified with the teaching of Sung, so as to reduce the cost (¶ 13) and simplified structure (¶ 74).

As to claim 19, Nakanishi (Fig. 2) teaches, wherein the inspection connector comprises a plurality of connection pin insertion parts (probe pins 103).

	As to claim 20, Nakanishi (Fig. 9) teaches, wherein the inspection part comprises two protrusion parts (i.e. white block part on right most side of Fig. 5. The spring 26 is attached to the white block above table 22. Further, there are two sets  of this white block as shown in Fig. 6) and two sub-variable parts respectively connected to the two protrusion parts (i.e. one sub-variable part and one protrusion part on top side of Fig. 6, and the other sub-variable part and the other protrusion part on right side of Fig .6), which are located on a surface of the inspection part, both ends of the inspection connector are respectively connected to the two sub-variable parts, and the sub-variable parts have the certain elasticity or a portion of the sub- variable parts penetrates into the protrusion parts (Fig. 6).
Claim(s)  17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, Sung and Wei  as applied to claim 16 above, and further in view of Lv.
As to claim 17, Nakanishi, Sung, and Wei teach the inspection apparatus of claim 1, but do not specifically teach bent-bar shape.
Lv (Fig. 1) teaches, wherein each of the first, second (i.e. each corner of left stopper on Fig. 1), third and fourth support parts (i.e. each corner of right stopper) has a bent-bar shape that is bent at an angle (Fig. 1: i.e. stopper 5 is bent at 90 degrees).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lv’s stopper and spring structure into Nakanishi’s inspection device as modified with the teaching of Sung and Wei, so as to avoid damaging the LED light source or the device being tested (¶ 19)>
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691